In an action for a declaratory judgment, plaintiff insurance company appeals from so much of an order of the Supreme Court, Suffolk County (Stark, J.), dated January 9, 1981, as denied its motion for a protective order against disclosure of certain documents sought by defendants. Order reversed insofar as appealed from, with one bill of $50 costs and disbursements, and plaintiff’s motion for a protective order is granted to the extent of any materials created after the date on which plaintiff received written notice that the accident in question occurred, except for any accident reports whenever made, and the motion is otherwise denied. Since plaintiff insurance company was notified of the accident approximately one year after its occurrence, and the insurance policy required notification “as soon as practicable”, the insurance company had a substantial bona fide reason to investigate the legitimacy of the loss and any reports and investigations subsequently obtained were prepared for litigation. (Rossi v Hartford Fire Ins. Co., 72 AD2d 548; CPLR 3101, subd [d].) Any accident reports made by plaintiff, whenever made, however, are subject to disclosure (Pataki v Kiseda, 80 AD2d 100, mot for lv to app dsmd 54 NY2d 606; CPLR 3101, subd [g]). Weinstein, J. P., O’Connor, Bracken and Rubin, JJ., concur.